Plaintiff signed subscription for 50 shares of the capital stock of the defendant, the consideration named being $5,000, $1,260 cash, remainder in deferred payments. For the $1,250 he gave his negotiable promissory note, which, in the hands of a holder for value without notice, he was made to pay in the then amount of $1,293.75. No certificate of stock was issued to him. Claiming that he had been induced to purchase by the fraud of Scott, the stock salesman, he sued for damages and had verdict and judgment. Defendant brings error.
All questions presented have been considered. The jury questions were properly submitted. The verdict has sufficient evidential support. The case in fact resembles so closelyPlate v. Fidelity  Surety Co., ante, 482, that the statement there will suffice. Of *Page 491 
the questions which merit discussion, that case, and its companion, Plate v. Fidelity  Surety Co., ante, 489, are decisive.
Judgment affirmed.
McDONALD, SHARPE, STEERE, FELLOWS, and WIEST, JJ., concurred. BIRD and MOORE, JJ., did not sit.